DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-12, 14, 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kent US 2014/0246773.

Pertaining to claims 1, 10 and 17, Kent teaches an integrated circuit (IC) package (and method), comprising: 
a package die 10; 
a plurality of die interconnects 35 on an active surface of the package die; 
an integrated passive device (IPD) 14 coupled 33 to the active surface of the package die, between the plurality of die interconnects 35, in which a portion of the IPD extends beyond a Z-height of the plurality of die interconnects See Figure 4 (note Z-Height is measured from the bottom surface of die 10 to the bottom surface of each of elements 35 and 14, thus the Z-Height of the IPD exceeds that of the interconnects 35); and 
20 coupled to the plurality of die interconnects, the package substrate comprising a cavity to receive the portion of the IPD See Figure 4.

    PNG
    media_image1.png
    361
    743
    media_image1.png
    Greyscale


Pertaining to claims 2 and 11, Kent teaches the IC package of claims 1 and 10, further comprising: 
a mold underfill 34 between the IPD and the cavity of the package substrate See Figure 4.

Pertaining to claims 3 and 12, Kent teaches the IC package of claims 2 and 11, further comprising the mold underfill 34 between the plurality of die interconnects and the IPD See Figure 4.

Pertaining to claims 4 and 18, Kent teaches the IC package of claims 1 and 17, in which the Z-height of the plurality of die interconnects is less than a Z-height of the IPD See Figure 4 (And rejection of claim 1 above).

Pertaining to claims 6, 14 and 19, Kent teaches the IC package of claims 1, 10 and 17, in which a pitch of at least one of the plurality of die interconnects is greater than at least another one of the plurality of die interconnects. Die interconnects 35 and 33 have different pitches see Figure 4.

Pertaining to claims 7 and 20, Kent teaches the IC package of claims 1 and 17, in which the plurality of die interconnects 35 comprise copper pillar bumps [0028].

Pertaining to claims 8 and 16, Kent teaches the IC package of claims 1 and 10, further comprising a plurality of package bumps 30 coupled to the package substrate See Figure 4.

9. The IC package of claim 1, in which the plurality of package bumps comprise a ball grid array (BGA). [0035]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kent as applied to claims 1 and 10 above, and further in view of Do et al US 2008/0272465.

Pertaining to claims 5 and 13, Kent teaches the IC package of claims 1 and 10, but does not teach wherein at least one of the plurality of die interconnects comprises a dummy die interconnect.  Do teaches that via holes in IC packages need not always be electrically connected [0042] and that this is See element 50 figure 5A.   Omission of an element and its function where not needed is obvious.  See, Ex parte Rainu, 168 USPQ 375 (PTO Bd. of App. 1969)
In re Karlson, 136 USPQ 184 (CCPA 1963).  
It is, of course, apparent that the elimination of the Shuldener screen and filler tube eliminates the function of those elements.  It is well settled, however, that omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before.  In re Nelson, 40 CCPA 708, 198 F.2d 837, 95 USPQ 82; In re Eliot, 22 CCPA 1088, 76 F.2d 309, 25 USPQ 111.
In re Wilson, 153 USPQ 740 (CCPA 1967)
Claims are rejected since it was obvious to one of ordinary skill in the art to omit water form reference reaction when its function was not desired; subject matter is not patentable in absence of showing of unexpected result flowing from such omission.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kent as applied to claims 10 above, and further in view of Frutschy US 2005/0142695

Pertaining to claim 15, Kent teaches the method of claim 10, but is silent on the specific attaching method used to connect the die to the substrate.  Frutschy teaches that attaching a package substrate comprises reflowing the plurality of die interconnects to couple the package substrate to the package die through the plurality of die interconnects. [0017].  It would have been within the scope of one of ordinary skill in the art at the time the invention was filed to combine the teachings of Kent and Frutschy to enable the connection step of Kent to be performed according to the teachings of Frutschy (reflow process) because one of ordinary skill in the art at the time the invention was filed would have been motivated to look to alternative suitable methods of performing the disclosed connection step of Kent and art recognized suitability for an intended purpose has been recognized to be motivation to combine.   MPEP § 2144.07.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J TOBERGTE whose telephone number is (571)272-6458. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        1/25/22